NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


 JULIO RAMOS,                      THE HONORABLE RENÉE MARIE BUMB

                  Petitioner,
                                            Civil Action
      v.                                 No. 19-12351 (RMB)

 WARDEN DAVID ORTIZ,
                                               OPINION
                  Respondent.



BUMB, United States District Judge.

     Julio Ramos, a federal prisoner confined at FCI Fort Dix, New

Jersey, has filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. (ECF No. 1). For the reasons expressed below,

this Court will dismiss the petition for lack of jurisdiction.

     BACKGROUND

     Petitioner was arrested in the Dominican Republic on or about

August 13, 1999. (ECF No. 1-2 at 1). He was extradited to the

United States for trial pursuant to the 1910 Extradition Treaty

between the Dominican Republic and the United States. (Id.). A

jury in the Southern District of Texas convicted Petitioner of

conspiracy to possess with intent to deliver in excess of five

kilograms of cocaine and in excess of 1,000 kilograms of marijuana,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. United
States v. Ramos, No. 99-0457-4 (S.D. Tex. Apr. 10, 2002) (ECF No.

727).1    The    trial     court   sentenced   Petitioner    to   405   months’

imprisonment. (Id.). The United States Court of Appeals for the

Fifth Circuit affirmed the convictions and sentence. United States

v. Ramos, 71 F. App’x 334 (5th Cir. 2003) (per curiam). In 2004,

Petitioner filed an unsuccessful motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255 in the sentencing

court. Ramos v. United States of America, No. 04-3168 (S.D. Tex.

Sept. 4, 2004).

       In 2012, Petitioner filed a petition for writ of habeas corpus

under 28 U.S.C. § 2241 in the Southern District of Georgia arguing

that     his    sentence     violated   the    Extradition   Treaty     between

Dominican Republic and the United States. Ramos v. Haynes, No.

2:12-0044 (S.D. Ga. Mar. 1, 2012). He argued that the trial court

violated the treaty by sentencing him in excess of 30 years, the

maximum sentence he could have received had he been tried in the

Dominican Republic. (Id.). “The court found that a prisoner may

not file a 28 U.S.C. § 2241 unless a motion under § 2255 would be

‘inadequate or ineffective to test the legality of his detention.’

Petitioner was unable to demonstrate that a petition under § 2255

was inadequate or ineffective.” (ECF No. 1-2 at 2). The Eleventh




1   The Court takes judicial notice of these public records.


                                        2
Circuit affirmed. Ramos v. Warden, FCI Jesup, 502 F. App'x 902

(11th Cir. 2012).

       Petitioner filed a second petition under § 2241 in 2013, again

arguing that his extradition to the United States and subsequent

conviction violated the treaty. Ramos v. Hastings, No. 2:13-0095

(S.D. Ga. July 19, 2013) (ECF No. 1). The district court dismissed

the petition for lack of jurisdiction. Ramos, No. 2:13-0095 (S.D.

Ga. Jan. 28, 2014) (ECF No. 12).

       Petitioner requested permission from the Fifth Circuit under

28 U.S.C. § 2244(b)(3)(A) to file a second or successive motion

under § 2255(h) on March 12, 2019. (ECF No. 1-2 at 4). See also In

re: Julio A. Ramos, No. 19-20189 (5th Cir. Apr. 10, 2019). The

court of appeals denied the motion. (ECF No. 1-3 at 68). It warned

Petitioner “that the continued filing of frivolous, repetitive, or

otherwise    abusive   attempts   to       challenge   his   convictions   and

sentences in this court or any court subject to this court’s

jurisdiction will invite the imposition of sanctions.” (Id. at

69).

       Petitioner filed this § 2241 petition on May 9, 2019. (ECF

No. 1). He argues that “the execution of his sentence violates the

treaty of which he was extradited, which violates his due process

right.” (ECF No. 1-2 at 4). He relies on an Eleventh Circuit case,

Bryant v. Warden, FCC Coleman-Medium, 738 F.3d 1253 (11th Cir.

2013), overruled by McCarthan v. Dir. of Goodwill Indus.-Suncoast,



                                       3
Inc., 851 F.3d 1076 (11th Cir. 2013), for the proposition that §

2241 provides a remedy because his sentence exceeded the maximum

sentence he could have received in the Dominican Republic. (Id. at

5).

      This matter is now ripe for disposition.

      STANDARD OF REVIEW

      Petitioner brings this petition as a pro se litigant. The

Court has an obligation to liberally construe pro se pleadings and

to hold them to less stringent standards than more formal pleadings

drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

Higgs v. Attorney Gen. of the U.S., 655 F.3d 333, 339 (3d Cir.

2011), as amended (Sept. 19, 2011) (citing Estelle v. Gamble, 429

U.S. 97, 106 (1976)). A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance. See Royce v. Hahn, 151 F.3d 116, 118 (3d Cir. 1998);

Lewis v. Attorney Gen., 878 F.2d 714, 721–22 (3d Cir. 1989); United

States v. Brierley, 414 F.2d 552, 555 (3d Cir. 1969), cert. denied,

399 U.S. 912 (1970).

      Nevertheless, a federal district court must dismiss a habeas

corpus petition if it appears from the face of the petition that

the petitioner is not entitled to relief. 28 U.S.C. § 2254 Rule 4

(made applicable through Rule 1(b)); see also McFarland v. Scott,

512 U.S. 849, 856 (1994); Siers v. Ryan, 773 F.2d 37, 45 (3d Cir.

1985), cert. denied, 490 U.S. 1025 (1989).



                                 4
     ANALYSIS

     Section    2241   “confers   habeas   jurisdiction   to   hear   the

petition of a federal prisoner who is challenging not the validity

but the execution of his sentence.” Coady v. Vaughn, 251 F.3d 480,

485 (3d Cir. 2001). A challenge to the validity of a federal

conviction or sentence must be brought under 28 U.S.C. § 2255. See

Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per curiam)

(citing Okereke v. United States, 307 F.3d 117, 120 (3d Cir.

2002)). “[Section] 2255 expressly prohibits a district court from

considering a challenge to a prisoner's federal sentence under §

2241 unless the remedy under § 2255 is ‘inadequate or ineffective

to test the legality of his detention.’” Snyder v. Dix, 588 F.

App’x 205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see

also In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

     “A § 2255 motion is inadequate or ineffective only where the

petitioner demonstrates that some limitation or procedure would

prevent a § 2255 proceeding from affording him a full hearing and

adjudication of his wrongful detention claim.” Cradle v. U.S. ex

rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (citations omitted).

“Section 2255 is not inadequate or ineffective merely because the

sentencing court does not grant relief, the one-year statute of

limitations has expired, or the petitioner is unable to meet the

stringent gatekeeping requirements of . . . § 2255.” Id. at 539

(citations omitted). “It is the inefficacy of the remedy, not the



                                    5
personal inability to use it, that is determinative.” Id. at 538

(citation omitted); see also Okereke, 307 F.3d at 120-21.

     Presently in the Third Circuit, prisoners may use § 2241 to

challenge their convictions after two conditions are satisfied:

(1) there must be “a claim of actual innocence on the theory that

[the prisoner] is being detained for conduct that has subsequently

been rendered non-criminal . . . in other words, when there is a

change in statutory caselaw that applies retroactively in cases on

collateral review,” and (2) “the prisoner must be ‘otherwise barred

from challenging the legality of the conviction under § 2255.’”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017)

(quoting United States v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).

“It matters not whether the prisoner’s claim was viable under

circuit precedent as it existed at the time of his direct appeal

and initial § 2255 motion. What matters is that the prisoner has

had no earlier opportunity to test the legality of his detention

since the intervening Supreme Court decision issued.” Id.

     The Court lacks jurisdiction over the § 2241 petition because

Petitioner had prior opportunities to raise his claims in the

sentencing court. The fact that Petitioner was denied the requested

relief by the sentencing court and the Fifth Circuit does not make

§ 2255 ineffective or inadequate.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of



                                6
justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it was

filed.” 28 U.S.C. § 1631. The Court finds that it is not in the

interests of justice to transfer this motion as the Fifth Circuit

has   already   denied   Petitioner’s   request   to   file   a   second   or

successive § 2255 motion on the grounds raised. Nothing in this

opinion, however, should be construed as prohibiting Petitioner

from seeking the Fifth Circuit’s permission to file on his own

should he so choose.

      CONCLUSION

      For the reasons stated above, the petition is dismissed for

lack of jurisdiction. An accompanying Order will be entered.



Dated: October 10, 2019

                                        s/ RENÉE MARIE BUMB
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    7
